Name: Council Implementing Decision 2011/500/CFSP of 10Ã August 2011 implementing Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya
 Type: Decision_IMPL
 Subject Matter: international affairs;  Africa;  technology and technical regulations;  international security
 Date Published: 2011-08-11

 11.8.2011 EN Official Journal of the European Union L 206/53 COUNCIL IMPLEMENTING DECISION 2011/500/CFSP of 10 August 2011 implementing Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2011/137/CFSP of 28 February 2011 concerning restrictive measures in view of the situation in Libya (1), and in particular Article 8(2) thereof, Whereas: (1) On 28 February 2011, the Council adopted Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya. (2) In view of the gravity of the situation in Libya, two additional entities should be included in the list of persons and entities subject to restrictive measures set out in Annex IV to Decision 2011/137/CFSP, HAS ADOPTED THIS DECISION: Article 1 The entities listed in the Annex to this Decision shall be added to the list set out in Annex IV to Decision 2011/137/CFSP. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 10 August 2011. For the Council The President M. DOWGIELEWICZ (1) OJ L 58, 3.3.2011, p. 53. ANNEX Entities referred to in Article 1 Name Identifying information Reasons Date of listing 1. Al-Sharara Oil Services Company (a.k.a.: Al Sharara, Al-shahara oil service company, Sharara Oil Service Company, Sharara, Al-Sharara al-Dhahabiya Oil Service Company) Al-Saqa District, Beside al-Saqa Mosque, Tripoli, Libya Tel: +218 21362 2163 Fax: +218 21362 2161 Entity acting on behalf of or at the direction of the Qadhafi Regime. 10.8.2011 2. Organisation for Development of Administrative Centres (ODAC) www.odac-libya.com Entity acting on behalf of or at the direction of the Qadhafi Regime and a potential source of funding for the regime. ODAC has facilitated thousands of government funded infrastructure projects. 10.8.2011